Citation Nr: 1544536	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  09-50 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for depression.  

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for hemorrhoids.  

3.  Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as depression and posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent
ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1973 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The May 2008 rating decision, in relevant part, denied the Veteran's claim of entitlement to service connection for PTSD and denied reopening the Veteran's claims of entitlement to service connection for depression and hemorrhoids.  The Veteran filed a notice of disagreement in January 2009 and was provided with a statement of the case in December 2009.  The Veteran perfected his appeal with a December 2009 VA Form 9.  

The October 2013 rating decision denied the Veteran's claim of entitlement to a TDIU.  The Veteran filed a notice of disagreement in August 2014 and was provided with a statement of the case in October 2014.  The Veteran perfected his appeal with November 2014 VA form 9.  

The Veteran testified at a Decision Review Officer (DRO) hearing in May 2010 and a copy of that transcript is of record.  

The Veteran indicated on his November 2014 VA Form 9 that he desired a hearing before the Board.  In a May 2015 statement, the Veteran, through his representative, withdrew his hearing request.  See 38 C.F.R. § 20.704(e) (2015).  

Additionally, the Veteran has filed a claim for depression and PTSD due to in-service stressors.  Based on the Veteran's contentions and the diagnoses of record, the claim has been properly characterized on the title page.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  

Finally, after the most recent August 2014 supplemental statement of the case and October 2014 statement of the case, the Veteran submitted additional evidence with only a partial waiver of initial agency of original jurisdiction review.  However, as the Board herein grants the only claims decided on the merits in this decision, no prejudice results to the Veteran in the Board considering such evidence in the first instance.

The issues of entitlement to service connection for hemorrhoids and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in March 2006, the RO, in relevant part, denied entitlement to service connection for depression and hemorrhoids.  

2.  Evidence submitted since the March 2006 rating decision relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for depression and hemorrhoids and raises a reasonable possibility of substantiating the claims.

3.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's acquired psychiatric disorder, variously diagnosed as depression and PTSD, is related to his conceded in-service assault.  





CONCLUSIONS OF LAW

1.  The March 2006 rating decision that denied service connection for depression and hemorrhoids is final.  38 U.S.C.A. §§ 5103, 5103A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015).

2.  Evidence received since the March 2006 rating decision is new and material and the claims of entitlement to service connection for depression and hemorrhoids are reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a) (2015).

3.  The criteria for service connection for acquired psychiatric disorder, variously diagnosed as depression and PTSD, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the Board's favorable decision to reopen the Veteran's claims and to grant entitlement to service connection for an acquired psychiatric disorder, no discussion of the VA's duty to notify and assist is necessary for these issues.  

New and Material Evidence

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

Historically, the Veteran's claim for entitlement to service connection for hemorrhoids was first denied in a December 1986 rating decision.  The Veteran's claim of entitlement to service connection for depression was first denied in an October 1998 rating decision.  

In a March 2006 rating decision, the RO, in relevant part, reopened the Veteran's claim of entitlement to service connection for depression and denied on the merits.  The RO concluded that there was no diagnosis of depression during military service and there was no current diagnosis of depression or any other mental diagnosis shown to be related to service.  The RO also noted that personality disorders are not subject to service connection.  The RO also concluded that the Veteran had not submitted new and material evidence for his previously denied claim of entitlement to service connection for hemorrhoids.  

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on March 28, 2006.  The Veteran submitted a notice of disagreement in May 2006 and was provided with a statement of the case in April 2007.  The Veteran submitted a VA Form 9 in July 2007; however, the substantive appeal was not timely.  As such, the March 2006 rating decision became final based on the evidence of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

The evidence of record at the time of the March 2006 rating decision included the Veteran's service treatment records; the Veteran's military personnel records; post-service VA treatment records; post-service private treatment records; and a December 2005 VA psychiatric examination.

The RO then construed the Veteran's VA Form 9 as a claim to reopen.  The evidence associated with the Veteran's claim file since March 2006 rating decision includes buddy statements that assert the Veteran's behavior was different after military service; a December 2008 VA psychiatric examination; a November 2009 VA psychiatric examination; a May 2010 DRO hearing transcript in which the Veteran asserted that he first had hemorrhoids in boot camp; psychiatric evaluations from both VA and private physicians; a January 2013 VA psychiatric examination; VA treatment records; Vet Center treatment records; and Social Security Administration (SSA) records.  

The Board finds that this evidence relates to the unestablished facts that were at least the partial basis of denial in the March 2006 rating decision.  Particularly, the buddy statements that assert that the Veteran's behavior changed after his military service and the Veteran's May 2010 DRO hearing testimony that he first had hemorrhoids during boot camp.  As new and material evidence to reopen the claims for entitlement to service connection for depression and hemorrhoids has been received the claims are, therefore, reopened.  The Veteran's appeals to this extent are allowed.

Service Connection 

The Veteran contends that he has an acquired psychiatric disorder, to include depression and PTSD that is related to an in-service military sexual assault.  In summary, the Veteran reported that on several occasions while aboard the USS Bronstein he awoke, after a night of drinking while on liberty, with his pants pulled to his ankles.  The Veteran reported that once there was a tooth brush hanging from his butt.  The Veteran also reported that another soldier named R sexually rolled his butt in the Veteran's lap while running up the stairs.  The Veteran also reported that another soldier named B made sexual advances and insults towards him which resulted in the Veteran eventually chasing B around the mess hall with a meat cleaver.  The Veteran also reported that his face was forced into another soldier's stomach which had been made to look like a woman's private parts.  The also Veteran reported that this incident was documented in the USS Bronstein's yearbook.  See September 2005 statement, August 2005 statement, January 2010 statement, May 2010 DRO hearing transcript, and October 2010 statement.   

General Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

A claim for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between the current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).

Additionally, in-service sexual assaults fall within a category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  

Factual Background

The Veteran's service treatment records are absent of any complaints treatment or diagnosis of an acquired psychiatric disorder.  The Veteran's June 1973 enlistment report of medical examination is absent of any notations of defects or diagnosis.  An October 1974 psychiatric consult shows that the Veteran wanted out of the Navy.  The examiner noted that since being in the Navy, the Veteran had become progressively unhappy with Navy structure and authority.  The examiner noted that the Veteran had two masts, one concerned with black marketing and the other late for quarters.  The Veteran reported that he felt pressured and feared blowing up and hurting someone.  The examiner noted that the Veteran was only motivated to get out of the Navy.  The examiner diagnosed immature personality, not neurotic or psychotic.  The examiner also noted that in view of life long problems with stable structure and authority, deteriorating Navy performance, and poor motivation, he recommended separation.  The Veteran's October 1974 separation report of medical examination shows that the Veteran's psychiatric was noted as abnormal.  The examiner noted "301.89" or other personality disorder.  

A September 1997 VA treatment record shows that the Veteran reported he had nightmares about something that happened in the Navy.  

An October 1997 VA treatment record shows that the Veteran reported that he was extremely depressed and suffering nightmares regarding the murder of his 42 year old girlfriend the past year by the boyfriend of her daughter.  The Veteran also reported that his depression was a reaction to an anal rape perpetrated upon him in the Navy while he was unconscious.  The examiner noted that the Veteran never before reported either.  The examiner noted that the Veteran was apparently concerned with issues of secondary gain.  The examiner noted that the Veteran's request for a nerve pull suggests that he still believes that his substance abuse may be treated chemically.  

Another October 1997 VA treatment record shows that the Veteran reported that he was raped in the military.  The examiner noted that on review of the Veteran's medical history, another examiner wrote that the Veteran's MMPI (Minnesota Multiphasic Personality Inventory) was invalid and that respondents with similar profiles were often described as exaggerating or crying for help or malingering.  

VA treatment records dated July 2001 to October 2005 shows that the Veteran was treated for depression, generalized anxiety, and a personality disorder.  In September 2005 the Veteran denied PTSD symptoms.  

In a September 2005 statement the Veteran reported that since release from the military he had received many treatments through various institutions and private organizations.  

A November 2005 VA psychiatric consult completed by a psychology practicum student and signed by a staff psychologist shows that the Veteran reported that he left school before graduating due to depression.  The Veteran also reported alcohol and drug abuse that began around the time of sixth grade.  The Veteran reported that he was treated for substance abuse at Cold Springs (VAMC) in 1978.  The Veteran reported a history of depression that began at age nine when he injured one of his cousin's eyes.  The Veteran also reported familial problems during his childhood.  The examiner diagnosed amnestic disorder, NOS, and provided an axis II diagnosis of borderline personality disorder.  The examiner concluded that results from the TSI (Trauma Symptom Inventory) indicated an invalid profile as the T score exceeded the validity cutoff score and were therefore not discussed in the report.  The examiner noted that results of the MMPI-2 were consistent with an individual who was possibly faking bad.  The examiner explained that the impairment in the areas of attention and memory may be due to years of extensive polysubstance and alcohol abuse.  The examiner also explained that his memory loss may also be caused by depression and/or anxiety as the Veteran has numerous health concerns as well as several psychosocial stressors, past and present.  The examiner concluded that the results of this psychological evaluation were not indicative of an individual who has Alzheimer s Disease.  The examiner concluded there was no indication of PTSD in testing results.  

The Veteran was afforded a VA examination in December 2005 completed by a psychiatry resident and signed by a VA medical doctor.  The Veteran reported the above noted stressors.  The examiner diagnosed amnestic disorder, not otherwise specified (NOS) and borderline personality disorder on axis II.  The examiner stated that the Veteran's primary concern was his axis II diagnosis of borderline personality disorder.  The examiner explained that the Veteran had a history of chronically not being able to get along with people and being in brief tumultuous relationships with both individuals and with his employers.  The examiner noted that the Veteran has often blamed others for his own actions.  The examiner noted that the Veteran currently gave a strong history of ego syntonic psychotic content to his thoughts.  The examiner noted that in review of his psychological evaluation from November 2005, findings were also made that it appeared that he may have been overstating some of his symptoms but he did have some clear difficulties with his short term memory.  The examiner also concluded that the Veteran's borderline personality disorder was not likely related to his military service.  The examiner noted that it appears that his pattern of activity even prior to his military service as a teenager and as a child began as being consistent with borderline personality disorder traits prior to entering the military.  The examiner noted that the Veteran's behavior in the military was consistent with his borderline personality disorder.   

A November 2006 psychiatric/psychological impairment questionnaire shows that a VA physician diagnosed amnestic disorder, NOS and borderline personality disorder.  No etiological opinion was provided.

A January 2007 VA treatment record shows that the Veteran had a negative PTSD screen.  

In July 2007 the Veteran submitted a buddy statement from M.C.  M.C reported that he had known the Veteran since their early teens.  M.C reported that he noticed a big change in the Veteran after he was discharged from the service.  M.C reported that the Veteran became a heavy drinker and was at times hard to get along with and difficult to talk to.  M.C reported that there was one incident in which the Veteran became very angry with M.C's father for calling him "a little punk" and "fag".  M.C reported that it was all in fun and play but the Veteran became so angry that he thought he was trying to kill his father.  M.C reported that it took three men and the Veteran's mother holding him to finally get the Veteran to understand that it was all in fun not serious.   

In July 2007 the Veteran submitted a buddy statement from M.S.  M.S reported that he had known the Veteran since 1965.  He reported that after the Veteran's tour of service he was a different person than before.  He reported that the Veteran was especially defensive against those who mocked his service in the Navy.  He reported that the Veteran seemed more sensitive to issues and quick to violence, even to the point of fighting.  

In July 2007 the Veteran submitted a buddy statement from R. R.  He reported that he knew the Veteran since childhood and they entered active duty and exited the military around the same time.  He reported that there was a change in the Veteran upon his return home.  He reported that the confidence the Veteran displayed prior to entering the Navy had been replaced by paranoia and violent behavior.  He reported that the Veteran's demeanor went from a calm rational person to one who questioned all around him and would react violently upon any comment he perceived reference homosexuality in the Navy.  He reported that the Veteran beat a close relative due to a joke.  He reported that after the military the Veteran questioned their friendship, something he would not have done prior to the military.  

In August 2007 the Veteran submitted a buddy statement from C.H.  C.H reported that in 1976 or 1977, while working at Cold Springs hospital, the Veteran became very angry with his coworkers and tried to fight the cook.  C.H reported that a police officer had to be called.  

A December 2007 VA treatment record shows that the Veteran was referred for neuropsychological testing.  His profile of tests results satisfied criteria for mild dementia.  The examiner diagnosed dementia, NOS, and recurrent major depression.  The examiner noted that the etiology of the Veteran's cognitive deficits was uncertain.  The examiner noted that while the Veteran's current depression may be contributing to his cognitive difficulties it was not believed that it accounts for the extent of his deficits.  The examiner noted other contributing factors may also include his history of substance abuse and his poorly managed sleep apnea.  

An August 2008 Vet Center record shows that the examiner was doubtful the Veteran had PTSD based on how he presented at the time.  The examiner noted the Veteran was very angry.  The examiner noted that the Veteran's sleep disturbances were perhaps explained by the Veteran's sleep apnea.  The examiner noted that the Veteran did not mention nightmares, intrusive thoughts, or reexperiencing traumatic events.  The examiner noted that he did not appear avoidant but rather seemed obsessed about what he perceived as unfair treatment and being cheated by the government.  

Another August 2008 VA treatment record shows that the Veteran was diagnosed with major depression, anxiety disorder NOS, and amnestic disorder.  The Veteran was also diagnosed with personality disorders on axis II.  

A November 2008 VA treatment record shows that a clinical psychologist noted the Veteran's above reported stressors.  The examiner noted that the Veteran produced an MMPI profile that was "probably invalid" due to excessive endorsement of statistically rare responses.  The examiner noted that history reveals that the Veteran's educational background was impoverished and his performance of cognitive tests administered in December 2007 was suggestive of dementia.  The examiner concluded that poor reading ability could be a contributor to this result.  The examiner noted that still the profile was not random and offered evidence that the Veteran wished to report distress in a wide spectrum of emotional experience.  The examiner noted that the Veteran did generate evidence for long term and disruptive anxiety that was probably rooted in traumatic experiences.  The examiner diagnosed PTSD, generalized anxiety disorder, and personality disorder, not otherwise specified (NOS), with narcissistic borderline and avoidant features.  

The Veteran was afforded a VA examination in November 2009 by a clinical psychologist.  The examiner diagnosed cognitive disorder NOS, major depressive disorder, and personality disorder with borderline personality traits.  The examiner noted that the Veteran had endorsed some symptoms of PTSD but he did not meet the criteria for the disorder.  The examiner concluded that the Veteran's symptoms were best accounted for by his diagnosis of major depressive disorder and not PTSD.  The examiner noted that the Veteran also met the criteria for personality disorder with borderline antisocial traits.  The examiner concluded that based on the Veteran's description and information in his treatment notes it was like he experienced sexual harassment during service.  The examiner also concluded that she could not say without resorting to mere speculation if the Veteran's depression was related to his military sexual harassment.  The examiner explained that the Veteran started receiving treatment for depression in 1996 which was over 20 years after his discharge from service.  The examiner also noted that from the time he was discharged from the Navy until 1996, the Veteran was also using drugs and alcohol.  The examiner explained that both these factors make it difficult to determine the etiology of his depression.  

A March 2010 VA treatment record shows a provisional diagnosis of PTSD.  

A March 2011 statement from a VA psychiatric nurse shows that that the Veteran was diagnosed with PTSD, generalized anxiety disorder, and a personality disorder, NOS.  

A May 2012 statement from a VA psychiatric nurse shows that the Veteran has PTSD that is most likely related to military sexual trauma in addition to non-military experiences.  

A September 2012 statement from a clinical social worker noted that the Veteran has PTSD due to sexual harassment while in the Navy, military sexual trauma.  

The Veteran was afforded another VA examination in January 2013.  The examiner concluded that the Veteran did not meet the criteria for PTSD.  The examiner noted that the Veteran reported he was sexually abused while in the military.  The examiner concluded that while these events were undoubtedly stressful for the Veteran, there was no evidence to indicate that they resulted in the Veteran developing PTSD, as he did not endorse sufficient symptoms to meet the criteria for the diagnosis.  The examiner noted that the Veteran appeared, at the time of the examination, to meet the criteria for major depressive disorder and cognitive disorder, NOS, by history.  

The examiner noted that the Veteran had a lengthy history of mental health issues and asserted that he first became depressed at age 8 after he accidentally put out his cousin's eye.  The examiner also noted that the Veteran was intoxicated during both sexual incidents and has no memory of them.  The examiner noted that the Veteran had a long history of alcohol abuse and several psychological evaluations have indicated that the Veteran has memory deficits and has been diagnosed with dementia, NOS, suggesting that the Veteran's memory was unreliable and inconsistent.  The examiner explained that it could not be said without resorting to mere speculation when the Veteran's major depression started and whether or not it was due to any events which may have occurred during his military enlistment.  The examiner also explained that the Veteran's cognitive disorder, NOS, did not appear related to any events occurring while the Veteran was in the military.  

The examiner further explained that this opinion was based on in-person interview and review of the Veteran's claims file.  The examiner noted that the Veteran had been seen for two previous VA examinations and the results of these evaluations did not support a diagnosis of PTSD.  The examiner noted that the Veteran reported a very difficult childhood where by his own account he first began to experience depression.  The examiner also noted that the Veteran had a long history of substance abuse and character driven difficulties in multiple areas and cognitive decline at an early age.  

The examiner also noted that the Veteran's legal advocate cited a letter written on May 2012 in support of the Veteran and goes on to extrapolate from this a number of recommendations.  The examiner noted that while the letter in question was written by the Veteran's nurse-practitioner prescriber, the advocate erroneously attributes the entire letter and its contents to Dr. Valerie Smith-Gamble, suggesting at the very least a failure to delve at any length into the Veteran's sizable treatment history.  The examiner also noted that the Veteran's appeal also failed to mention the host of other examples of psychological testing and treatment notes going back to 1996 which taken together form a confusing and contradictory history of this Veteran.  

The examiner noted that the Veteran has been variously diagnosed with major depression, alcohol dependency, polysubstance use, dementia NOS, cognitive disorder NOS, and amnestic disorder NOS.  The examiner also noted that the Veteran had been diagnosed with a number of different personality disorders, including narcissistic antisocial avoidant disorder and borderline personality disorder.  The examiner also noted that the Veteran had been diagnosed with PTSD.  The examiner noted that the latter diagnosis was made after psychological testing in November 2008 in which the Veteran's response pattern was "probably invalid" due to over-reporting of symptoms and because all psychological testing is done "blind" at the Roudabush VA.  The examiner noted that the doctor did not actually interview the Veteran or make any suggestions regarding the possible source of the Veteran's PTSD.  The examiner noted that other psychological testing from November 2005 had likewise been deemed invalid based on over-reporting of symptoms.  The examiner stated that the most exhaustive testing to date was neuropsychic testing from January 2008 which indicated dementia NOS and recurrent major depression.  The examiner noted that the report did not hypothesize as to the etiology of these diagnoses.  The examiner concluded that given this confusing picture it was difficult to make statements as to the onset of the Veteran's mental health problems without resorting to mere speculation.  The examiner noted that while the Veteran reiterated his long history and his recollections of his experiences while in the Navy he did not add any additional details today which might help to clarify his symptoms or onset.   

In a February 2013 statement the Veteran, in essence, asserted that the VA examiner was biased and reported statements that the Veteran asserted he did not make.  

In another February 2013 statement, the Veteran, in essence, asserted that the VA examination reports were biased and incorrect.  

In a May 2014 statement, the Veteran asserted that the VA was purposefully delaying his claim.  

In a September 2014 statement, the director of the Vincennes University Veterans Upward Bound program, Ann Gardner, noted that her and her staff had never known the Veteran to be anything but honest and trustworthy as he always kept his commitment.  She reported that the Veteran has struggled with the devastating emotional effects of his active duty experience and shared with her his feelings regarding this on many occasions.  She noted that the deep psychological scars have made it difficult for him to integrate into large group settings and to achieve long term educational goals.  
An August 2015 examination report from a private psychiatrist shows that the Veteran reported the above noted stressors.  The examiner noted that the results of the mental status examination tended to support a diagnosis of depression and anxiety.  The examiner noted that results of the MMPI-2 (Minnesota Multiphasic Personality Inventory, Version 2) tended to be limited due to the reported potentially invalid response set.  The examiner noted that the useable results tend to indicate depression, anxiety, and PTSD.  The examiner noted that the results of the ISE (Impact of Event Scale) tend to indicate a high potential for symptoms related to a traumatic event or events.  The examiner diagnosed major depressive disorder and PTSD.  

Analysis

First, the medical evidence of record appears to suggest that the Veteran's mental health conditions began during childhood.  The Board notes that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).  

Here, the Veteran's June 1973 enlistment report of examination is absent of any defects or diagnoses.  Additionally, the VA examinations reports concluded that determining the etiology and onset of the Veteran's depression would require resorting to mere speculation.  As such, the Board finds that the Veteran's depression did not clearly and unmistakably preexist service and the presumption of soundness at service entrance has not been rebutted.  38 U.S.C.A. § 1111.  Therefore, the Board will analyze the Veteran's claim for service connection for an acquired psychiatric disorder under direct and presumptive theories of service connection.

In this regard, the Board acknowledges that during the appeal period, the Veteran was diagnosed with personality disorders.  However, a personality disorder is considered a "defect" that is not a "disease" or "injury" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2015).

Nonetheless, during the appeal period the Veteran has been diagnosed with acquired psychiatric disorders, to include amnestic disorder; dementia, NOS; major depression; generalized anxiety disorder; and cognitive disorder.  The Board also finds that the conflicting medical evidence of record places the evidence at least in equipoise on the question of whether the Veteran meets the criteria for PTSD.

Additionally, as the November 2009 VA examiner concluded that based on the Veteran's description and information in his treatment notes it was likely he experienced sexual harassment during service, the Veteran's reported in-service stressors are conceded.  As such, the claim turns on whether the Veteran's currently diagnosed acquired psychiatric disorder is related to his in-service assault.  

The Board has weighed the evidence of record and finds that, at the very least; there exists an approximate balance of evidence for and against a finding that the Veteran's currently diagnosed acquired psychiatric disorder is related to his in-service assault.  The Board finds that the medical conclusion that the Veteran's PTSD is related to his in-service assault is not outweighed by the medical conclusion that determining the etiology of the Veteran's depression requires resorting to mere speculation.  As such, the Board finds that the evidence is at least in equipoise and when the evidence for and against the claim is in relative equipoise, by law; the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 38 C.F.R. § 3.102.  Therefore, the criteria for service connection for an acquired psychiatric disorder, variously diagnosed as depression and PTSD, are met.  






ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for depression, the appeal is granted to this limited extent.

New and material evidence has been received to reopen a claim of entitlement to service connection for hemorrhoids, the appeal is granted to this limited extent.

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as a depression and PTSD, is granted.


REMAND

Hemorrhoids

The Veteran contends that he first experienced hemorrhoids during boot camp and was given preparation H.  The Veteran has also asserted that his hemorrhoids may be due to his assault, including a toothbrush being placed in his anus.  See May 2010 DRO hearing.  

The Board acknowledges that the Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of hemorrhoids.  However, as the Veteran's VA treatment records show a diagnosis of internal hemorrhoids and the Veteran's in-service assault has been conceded, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his hemorrhoids.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

TDIU

The Board notes that entitlement to a TDIU requires an accurate assessment of the functional impairment associated with all of the Veteran's service-connected disabilities.  The Board finds that the Veteran's claim for TDIU is inextricably intertwined with the above award of service connection for an acquired psychiatric disorder and the remand of entitlement to service connection for hemorrhoids.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the issue of entitlement to a TDIU should be readjudicated.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records for his hemorrhoids.  The RO/AMC should secure any necessary authorizations.  Specifically, the RO should obtain outstanding VA treatment records dated June 2013 to the present.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Then, schedule the Veteran for VA examination with the appropriate medical professional to determine the nature and etiology of his hemorrhoids.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed hemorrhoids are related to his military service?  

In so opinion, the examiner should address whether any possible injury from a toothbrush, as described by the Veteran, would result in the Veteran's currently diagnosed internal hemorrhoids.  The Board notes that the Veteran's in-service assault has been conceded.  

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3. After completing the above, the Veteran's claims, to include entitlement to a TDIU, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


